Per Curiam.

The lending of money on the security of a chattel mortgage does not violate section 131 of the Banking Law (Antipyros Co. v. Samuel Breiter & Co., N. Y. L. J., June 24, 1957, p. 4, col. 7; Williams-Dexter Co. v. Dowland Realty Corp., 259 N. Y. 581; General Corporation Law, § 18; Wolf v. Aero Factors Corp., 126 F. Supp. 872, affd. 221 F. 2d 291; Empire Factors Corp. v. 1305 Brook Ave. Inc., N. Y. L. J., Sept. 12, 1956, p. 10, col. 4). Moreover, section 131 of the Banking Law is not applicable to individuals and the prohibitions therein presented apply only to corporations. The first affirmative defense is therefore insufficient as a matter of law.
The second affirmative defense, even if otherwise available to the defendant, pleads no facts but mere conclusions, and is therefore insufficient.
The order should be reversed, with $10 costs, and motion granted, with leave to defendant-respondent to replead the second defense.
Hofstadter, Aurelio and Tilzer, JJ., concur.
Order reversed, etc.